               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 1 of 11 Page ID #:696



                       1    Timothy P. Rumberger, Esq., California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                       2    1339 Bay Street, Alameda, California 94501
                            Phone: (510)841-5500; Fax: (510)521-9700
                       3    e-mail: tim@rumbergerlaw.com
                       4    Kevin R. Allen, Esq., California State Bar #237994
                            ALLEN ATTORNEY GROUP
                       5    2121 N. California Blvd., Suite 290, Walnut Creek, California 94549
                            Phone: (925)695-4913; Fax: (925)334-7477
                       6    e-mail: Kevin@allenattorneygroup.com
                       7    Attorneys for the Plaintiff Jose Vasquez
                            And the putative Plaintiff Classes
                       8
                       9

                  10                                UNITED STATES DISTRICT COURT
                  11                              CENTRAL DISTRICT OF CALIFORNIA
                  12
                              JOSE VASQUEZ, individually and on          )    Case No. 2:21-cv-00693-FMO-AS
                  13                                                     )
                              behalf of all those similarly situated,    )    CLASS ACTION
                  14                                                     )
                                    Plaintiff,                           )    REPLY IN SUPPORT OF
                  15          v.                                         )    MOTION FOR CONDITIONAL
                                                                         )    CLASS CERTIFICATION AND
                  16          DRAPER AND KRAMER                          )    DISTRIBUTION OF NOTICE
                              MORTGAGE CORP.,                            )    PURSUANT TO 29 U.S.C.
                  17                                                     )
                                                                         )    §216(b)
                  18                Defendants,                          )
                              ____________________________________
                                                                              Date: September 23, 2020, Thursday
                  19
                                                                              Time: 10:00 a.m.
                  20                                                          Judge: Hon Fernando M. Olguin
                                                                              Courtroom: First Street Court House, 6D
                  21                                                          350 W. First Street, Los Angeles, CA
                  22

                  23

                  24

                  25

                  26

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                    i
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 2 of 11 Page ID #:697



                       1                              REPLY MEMORANDUM
                       2
                                  Conspicuously absent from Defendant’s Opposition is even one Loan Officer
                       3
                            declaration. Despite Defendant’s access to the hundreds of putative class members
                       4

                       5    employed by Draper & Kramer Mortgage Corp. (D&K), not one declaration is
                       6
                            offered by any Loan Officer in Opposition – not one denying performance of similar
                       7
                            tasks, not one claiming to have “customarily and regularly” (or ever) performed
                       8
                       9    their primary job duties “away from the employer’s place of business” – either pre-
                  10
                            Covid nor since Covid social-distancing protocols have been in place nationwide,
                  11

                  12
                            and not one asserting any retroactive “arbitration” preclusion. Not one.

                  13              The sole defense witness declarant, corporate HR director Karla Beinborn,
                  14
                            speculates, without foundation, her expectation regarding what tasks where D&K
                  15

                  16
                            Loan Officers might or could have performed those tasks – but no evidence

                  17        whatsoever on personal knowledge of where any tasks were actually performed.
                  18
                                  Moreover, Defendant’s Opposition relies predominantly on case law in
                  19

                  20        jurisdictions other than the binding law in this circuit – eschewing Ninth circuit

                  21        two-step analysis precedent and arguing that this trial court should depart from the
                  22
                            law here, to adopt a one-step approach recently articulated in the Fifth Circuit.
                  23

                  24              Finally, the Opposition quibbles with the Notice details, challenging how it

                  25        should be distributed to reasonably provide the best notice, and where to draw the
                  26
                            line on the statute of limitations for damages. None of this may defeat certification.
                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                    1
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 3 of 11 Page ID #:698



                       1             I.     FACTUAL SIMILARITY REMAINS UNDISPUTED
                       2
                                     Four undisputed facts anchor the reality that all D&K Loan Officers are
                       3
                            “similarly situated” for the purposes of FLSA conditional class certification:
                       4

                       5             1. the D&K Job Description for the Loan Officer position produced in
                       6
                            discovery defines the primary duty as “sales” -- absent any requirement on where a
                       7
                            Loan Officer must physically perform his or her duties – “outside” or from a “fixed
                       8
                       9    location” by phone or computer.1 There is no evidence before the Court submitted
                  10
                            by either party, at this first phase of litigation, of even one Loan Officer customarily
                  11

                  12
                            and regularly performing tasks outside the office. Defendant’s attempt to conflate its

                  13        own self-serving claimed expectation that “this is an outside sales position” is
                  14
                            meaningless: the statutory analysis is not defined by an employers’ after-the-fact-
                  15

                  16
                            stated expectations, nor language purporting to contract-around the statute.

                  17                 2. The D&K “template” employment agreement and the contracts of both
                  18
                            Loan Officer declarants unequivocally provide commission-only compensation,
                  19

                  20        making no provision for any hours-based pay, overtime, or minimum wages. 2

                  21                 3. The D&K policy articulated by D&K Human Resources manager in
                  22
                            her discovery response is that D&K does not track employee hours worked nor is
                  23

                  24        there any procedure or mechanism in place for Loan Officers to do so.3 Karla

                  25
                            1  Exhibit 1: Loan Officer Job Description, D&K production doc.#10, Vasquez dec.¶5.
                  26
                            2  Exhibit 2: Full Time Loan Officer Sales Compensation Agreement; Vasquez dec.¶6.
                  27        3 Exhibit 6: D&K interrogatory response #10: “Draper and Kramer has no obligation to

                            track employees’ hours worked nor is there a…procedure and mechanism in place for
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                        2
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 4 of 11 Page ID #:699



                       1    Beinborn now testifies that all “non-exempt” employees are required to accurately
                       2
                            record their time.4 However, this lawsuit, and the members of the proposed
                       3
                            collective, consist of employees whom Defendant (mis)classified as exempt.
                       4

                       5    Whatever D&K policies may or may not be or have been for non-exempt workers,
                       6
                            no evidence is provided by Defendant showing that D&K’s ostensibly “exempt”
                       7
                            Loan Officers were required to record their time.
                       8
                       9             4. D&K’s Covid policy is explicit: “We highly recommend that all staff
                  10
                            work from home while the Federal Social Distancing Guidelines are in effect.” “All
                  11

                  12
                            staff should be working from home.” “…refrain from using public transportation.”5

                  13                 Ms. Beinborn’s declaration here in Opposition that the COVID-19 Updates in
                  14
                            no way changed her “expectation” that Loan Officers would perform their job duties
                  15

                  16
                            in conformance with the outside sales exemption is an improper lay legal conclusion

                  17        and irrelevant to this lawsuit, as the Outside Salesperson Exemption is performance
                  18
                            based – not expectation based.6 By definition, “outside sales” tasks are not
                  19

                  20        performed from home.

                  21

                  22
                            Loan Officers to do so.” Rumberger dec.¶8.
                  23
                            4    Beinborn dec. ¶3.
                  24

                  25        5    Defense Exhibit 4 (Doc. 57-4, pages 34-37); Beinborn decl. ¶7.
                  26
                            6 29 C.F.R. §541.500(a) states in relevant part: “The term employee employed in the
                  27        capacity of outside salesman” in section 213(a)(1) of the Act shall mean any employee:
                            (1) Whose primary duty is: (i) making sales…., and (2) Who is customarily and regularly
                  28
                            away from the employer’s place or places of business in performing such primary duty.”
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                        3
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 5 of 11 Page ID #:700



                       1          II.    THE NINTH CIRCUIT’S TWO-STEP PROCESS IS BINDING
                       2
                                  Despite defendant’s wish to the contrary, the Ninth Circuit’s precedent
                       3
                            remains binding on this Court, as set forth in Campbell v. City of Los Angeles 90
                       4

                       5    F.3d 1090, 1100 (9th Cir. 2018), adopting the two-step certification process.
                       6
                                  Moreover, contrary to defendant’s characterization, the Fifth Circuit’s 2021
                       7
                            decision in Swales v. KLLM Transp. Servs., 985 F.3d 430, while departing from
                       8
                       9    decades of precedent nationwide, merely remanded the decision to conditionally
                  10
                            certify the collective action to consider first whether the merits question could be
                  11

                  12
                            answered collectively. Regardless of whether the Fifth’s circuit’s novel approach to

                  13        FLSA conditional certification practice begins trending beyond its current purview,
                  14
                            the Ninth Circuit precedent remains binding on all district courts within this circuit:
                  15
                                  As the Ninth Circuit noted in Campbell, the district court's analysis at the first stage
                  16
                                  is focused on the adequacy—plausibility—of the pleadings, not on evidence as
                  17              Defendant mistakenly suggests. Campbell, 903 F.3d at 1109, 1118. Rather, the
                                  evidence-based summary judgment-like analysis comes at the second-step. Id.
                  18              Defendant's reliance on the Fifth Circuit's recent decision, Swales v. KLLM Transp.
                  19              Servs., L.L.C., 985 F.3d 430 (5th Cir. 2021), is likewise misplaced as this Court is
                                  bound by the Ninth Circuit's holding in Campbell.
                  20
                  21        Droesch v. Wells Fargo Bank, N.A., 2021 U.S. Dist. LEXIS 87123, *11 (N.D. Cal.

                  22        May 6, 2021) (Magistrate Judge Jacqueline Scott Corley).
                  23

                  24              III.   THE DOL’s 2021 OPINION LETTER IS INAPPLICABLE HERE
                  25
                                  The Opposition cites a June 25, 2020 U.S. Department of Labor opinion letter
                  26

                  27        on “whether salespeople who travel to different locations to sell products…qualify

                  28        for the outside sales exemption….” FLSA2020-6.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                     4
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 6 of 11 Page ID #:701



                       1             In stark contrast to D&K Loan Officers predominantly working from “fixed
                       2
                            sites” at their home office or their affiliated D&K office, the DOL opinion letter
                       3
                            affirmed the existing interpretation of “customarily and regularly” to mean “greater
                       4

                       5    than occasional but…less than constant,” opining on the facts before it:
                       6
                                     “these salespeople are deployed away from the employer’s place of business
                       7             to make sales four days per five-day week (i.e. 80% of their working time)”
                       8
                                     Here, of course, there is no evidence before this court that D&K loan officers
                       9

                  10
                            actually performed any sales tasks “customarily and regularly” outside the office, so

                  11        as to preclude Notice to the class of their rights to opt-in to this collective action.
                  12
                                     Indeed, absent such evidence, and with no foundation for her personal
                  13

                  14
                            knowledge of what “expectations” might have been in anyone else’s mind, there is

                  15        only Ms. Beinborn’s self-serving declaration that this was her “expectation.”
                  16

                  17                IV. DEFENDANT’S RECENT PURPORTED ARBITRATION AGREEMENTS
                  18
                                     In its Opposition, Defendant claims for the first time that it has recently
                  19
                            inserted retroactive arbitration provisions -- after the facts at issue here -- into all
                  20
                  21        loan officer “commission agreements” as of April 1, 2021, purporting to strip these
                  22
                            employees of their constitutional and statutory rights to address violations of their
                  23
                            FLSA protections in the past as well as going forward. Defendant’s sole declarant
                  24

                  25        then asserts, that 179 unnamed Loan Officers have signed such arbitration
                  26
                            agreements7 (none produced or even disclosed in Defendant’s discovery responses).
                  27

                  28        7    Beinborn dec. (Doc.57-3, p. 3) ¶6.
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                        5
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500              REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 7 of 11 Page ID #:702



                       1            In this Circuit, the validity of arbitration agreements is a merits issue.
                       2
                            District judges in the Ninth Circuit “that have addressed that issue have all found
                       3
                            that the issue of the enforceability of arbitration clauses related to the merits of the
                       4

                       5    case and therefore should be dealt with in phase two.” Saravia v. Dynamex, Inc.,
                       6
                            310 F.R.D. 412, 424 (N.D. Cal. Oct. 5, 2015); Gonzalez, et al. v. Diamond Resorts
                       7
                            Int’l Mktg., Inc., No. C 18-00979 APG (CWH), 2019 WL 3430770, at *5 (D. Nev.
                       8
                       9    July 29, 2019) (Magistrate Judge C.W. Hoffman, Jr.) (holding that the issue of
                  10
                            enforceability of arbitration agreements should be left to step two and declining to
                  11

                  12
                            adopt the reasoning in In re JPMorgan); Montplaisir v. Integrated Tech Group,

                  13        LLC, et al., No. C 19-14484 WHA, 2019 U.S. Dist. LEXIS 132887, at *9 (ND. Cal.
                  14
                            August 6, 2019) (United States District Judge William Alsup) (holding that the issue
                  15

                  16
                            of the enforceability of arbitration clauses is related to the merits of the case and

                  17        therefore should be dealt with in phase two).
                  18
                                    As such, the efficacy of Defendants recent scramble to have as many of its
                  19

                  20        Loan Officers purport to waive their constitutional due process rights to challenge

                  21        past violations of their FLSA rights through litigation by agreeing to a retroactively
                  22
                            applied arbitration process is not before the Court on this motion.
                  23

                  24
                               V.      DEFENDANT HAS WAIVED ANY JURISDICTIONAL OBJECTIONS
                  25

                  26
                                    Pursuant to Fed. R. Civ. P. 12(h)(1) a defendant waives any objection to

                  27        personal jurisdiction if it fails to raise the defense in its first pre-answer motion or, if
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                    6
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 8 of 11 Page ID #:703



                       1    no motion is filed, in its answer. See Vallone v. CJS Sol. Grp., LLC, 2021 U.S. App.
                       2
                            LEXIS 24601, *4. Defendant’s Answer (Doc. 13) did not raise any defense of lack
                       3
                            of jurisdiction and, therefore, this issue has been waived.
                       4

                       5          Even if it had not waived this argument, Defendant’s citations to out-of-
                       6
                            circuit cases would not preclude conditional certification and distribution of notice.
                       7
                                  In Chavez v. Stellar Management Group VII, LLC No. 19-CV-01353-JCS,
                       8
                       9    2020 WL 4505482 at *7–8 (N.D. Cal. Aug. 5, 2020) the Ninth Circuit concludes (as
                  10
                            Defendant’s Opposition admits) that Bristol-Myers Squibb Co. v. Superior Ct., 137
                  11

                  12
                            S. Ct. 1773, 1781 (2017) does not apply to federal courts applying federal law.

                  13        There is no reason for the Court to ignore this controlling Ninth Circuit precedent
                  14
                            and, instead, follow a Sixth Circuit opinion decided last month, Canaday, __ F.4th
                  15

                  16
                            __, 2021 WL 3629916 (6th Cir. Aug. 17, 2021).

                  17
                                                             VI.    THE NOTICE
                  18

                  19              Defendant’s Opposition to conditional certification correctly points out that
                  20
                            the FLSA three-year statute of limitations continues to run until “the date when the
                  21
                            complaint is filed [for an individual who] is specifically named as a party plaintiff”
                  22

                  23        or, for those not so named, “the subsequent date on which such written consent is
                  24
                            filed in the court in which the action was commenced.” 29 U.S.C. § 256(b). Plaintiff
                  25

                  26
                            agrees that Notice should be “directed to those employed within three years of the

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                    7
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
               Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 9 of 11 Page ID #:704



                       1    date of the mailing of the notice” and, not from the filing of the original complaint
                       2
                            in this action. Winfield v. Citibank, N.A., 843 F. Supp. 2d 397, 410 (S.D.N.Y. 2012).
                       3
                                  Logistically with respect to how the Notice is provided, even the authorities
                       4

                       5    cited by Defendant in this district support disclosure of multiple forms of contact
                       6
                            information directly to Plaintiff’s counsel, e.g. Moore v. Univ. Protection Serv., LP,
                       7
                            No. 19-cv-2124-JGB-SP, 2020 WL 2518030 at *8 (C.D. Cal. May 15, 2020):
                       8
                       9          Defendant asks that the Court reduce the forms of notice (e.g. only by first class mail),
                                  shorten the opt-in period, order Plaintiffs to use a third-party administrator to send
                  10              notice, and not permit a postcard reminder. The Court rejects these modifications,
                  11              …except the Court agrees with Defendant that text messages and social media
                                  notifications are not warranted. Plaintiffs shall send the Proposed Notice and Consent
                  12              forms by email and mail, and Defendant shall post the notices in the locations it
                                  controls.
                  13

                  14        Plaintiff’s Motion (Doc.51, p.21, fn.29) cites numerous cases supporting text and
                  15        email notification, authorities unchallenged in Defendant’s Opposition. See, e.g.
                  16
                            Dudley v. TrueCoverage LLC, 2018 WL 6431869, at *6 (C.D. Cal. Sep. 28, 2018)
                  17

                  18        (approving notice by mail, email, and text message).
                  19
                                  Defendant’s assertion that the proposed notice is deceptive for stating “the
                  20
                            potential opt-in plaintiff is under no obligation to pay attorney fees or costs by
                  21

                  22        joining the action” misstates the law, and is premised on a trial court opinion from
                  23
                            Pennsylvania that did not find opt-in plaintiffs liable for fees. Kuznyetsov v. W.
                  24
                            Penn Allegheny Health Sys., Inc., No. 10-cv-948-DWA, 2014 WL 5393182 at *3–4
                  25

                  26        (W.D. Pa. Oct. 23, 2014). Including such a statement in the Notice would, of course,
                  27
                            have a chilling effect on participation – a result, no doubt, hoped for by Defendant.
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                     8
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
             Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 10 of 11 Page ID #:705



                       1          D&K’s offers no legal authority for its contention that the proposed notice is
                       2
                            “deficient because it includes no information about D&K’s position on the FLSA
                       3
                            claims.” To the extent the Court is concerned about this omission then a simple
                       4

                       5    remedy would be to insert language to the effect that D&K disputes the Plaintiff’s
                       6
                            factual allegations and legal contentions.
                       7
                                  Finally, the Court should reject Defendant’s objection to sending Notice to
                       8
                       9    the more than 30 Loan Officers whom defendant claims recently executed
                  10
                            “confidential settlement agreements.” The validity of these purported releases are a
                  11

                  12
                            merits question which is not before the Court on this motion.

                  13              As Courts have recognized, this initial conditional certification stage is not
                  14
                            appropriate for addressing such concerns because that inquiry goes to the merits of
                  15

                  16
                            the case. See, e.g., Saravia v. Dynamex, 310 F.R.D. 412, 424-25 (N.D. Cal. 2015)

                  17        (Alsup, J.) At this stage, the “court may not preemptively deny FLSA certification
                  18
                            or narrow the scope of the proposed collective” and instead must first allow plaintiff
                  19

                  20        to seek FLSA certification and “order notice to be sent” to all potential FLSA

                  21        collective members. Campanelli v. Image First Healthcare Laundry Specialists,
                  22
                            Inc., No. 15-CV-04456-PJH, 2018 WL 6727825, at *9 (N.D. Cal. Dec. 21, 2018),
                  23

                  24        citing Campbell v. City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018). Moreover,

                  25        such releases, even where enforceable, do not preclude PAGA penalties nor
                  26
                            liquidated damages under the FLSA, since these require court approval. See e.g. Kim
                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                    9
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
             Case 2:21-cv-00693-FMO-AS Document 61 Filed 09/09/21 Page 11 of 11 Page ID #:706



                       1    v. Reins International 9 Cal.5th 73 (2020); Lynn Food Stores, Inc. v. US 679 F.2d
                       2
                            1350, 1352-1353.
                       3

                       4
                                                             V. CONCLUSION
                       5
                                  Plaintiff respectfully requests that this Court: (1) conditionally certify the
                       6

                       7    class of opt-in plaintiffs; (2) order Defendant to provide Plaintiff, in an electronic
                       8
                            format, with the identification and contact information for all putatively eligible opt-
                       9
                            in plaintiffs as described above; (3) permit Plaintiff to send the proposed Notice and
                  10

                  11        reminder postcard in the forms proposed herein and in the manner set forth; and (4)
                  12
                            provide the potential members of the collective ninety (90) days to decide whether
                  13
                            they want to join the case.
                  14

                  15
                                                                    Respectfully submitted,
                  16

                  17         Dated: September 9, 2021               By:                 /s/
                                                                    TIMOTHY P. RUMBERGER, Esq.
                  18                                                KEVIN R. ALLEN, Esq.
                  19                                                Counsel for Plaintiff and Class Counsel
                                                                    for all putative Class Members
                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                 10
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500          REPLY in support of MOTION FOR CONDITIONAL CLASS CERTIFICATION AND DISTRIBUTION OF NOTICE
